                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                              NO . 5:20-CR-117-BO


UNITED STATES OF AMERICA             )
                                     )
     V.                              )      ORDER TO SEAL
                                     )
STEVEN RANDALL BURCH                 )



      Upon motion of the United States, and for good cause shown, it is hereby

ORDERED that D.E. 33 be sealed until otherwise ordered by the Court, except that

copies may be provided to the United States Attorney's Office and counsel for the

above-named Defendant.

      SO ORDERED, this the      17       day of January, 2021.




                                     United States District Judge




          Case 5:20-cr-00117-BO Document 36 Filed 01/27/21 Page 1 of 1
